Citation Nr: 0325435	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-01 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and veteran's son

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The veteran served on active duty from March 1961 to 
September 1967.  He died on February [redacted], 2001.  The appellant 
is the widow of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 2001 
rating decision of the Regional Office (RO) in Huntington, 
West Virginia that denied service connection for the cause of 
the veteran's death. 

The appellant was afforded personal hearings before a hearing 
officer at the RO in March 2002, and before a Member of the 
Board, via videoconference, in April 2003; the transcripts 
are of record.  


REMAND

The appellant's representative has obtained and submitted 
records from the Huntington, West Virginia, Vet Center dated 
from December 1998 to September 2001.  The Board must remand 
the additional evidence to the RO for initial consideration.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Additionally, although a 
previous request for records was returned with a negative 
reply from the Jacksonville, Florida, VA outpatient clinic, 
another request should be made for records from the Vet 
Center.  The case is remanded for the following action:

1.  Records of the veteran's treatment at 
the Jacksonville, Florida, Vet Center 
should be obtained.

2.  The RO should readjudicate the claim, 
considering all additional evidence.  If 
the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



